DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The indicated allowability of claims 1 – 20 is withdrawn in view of the newly discovered reference(s) to Wongsarnpigoon et al. (US PGPUB 2013/0204315 – in IDS) and Horst (DE102010052710).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wongsarnpigoon et al. (US PGPUB 2013/0204315 – in IDS) in view of Horst (DE102010052710).
Regarding claims 1, 13, and 14, Wongsarnpigood discloses a method for providing electrical stimulation to a user with an electrical stimulation device (e.g. ABSTRACT) in communication with a controller (e.g. portable control panel and current source 50), the electrical stimulation device configured to be arranged at a head region of the user (e.g. Figs. 4 – 6), the method comprising: upon activation of the electrical stimulation device, transitioning the electrical stimulation device from a baseline state to a first impedance monitoring state (e.g. paragraph 53); during the first impedance monitoring state, determining a first impedance value of the electrical stimulation device (e.g. paragraph 53); transitioning the electrical stimulation device from the first impedance monitoring state to a stimulation regime, wherein the stimulation regime provides an electrical stimulation session, according to a set of waveform features, to the user (e.g. paragraph 66), wherein transitioning the electrical stimulation device to the stimulation regime comprises ramping up the stimulation regime (e.g. paragraph 75).
While Wong discloses monitoring and determining impedance in order to ensure that the electrodes are performing properly and transitioning to a stimulation regime, Wong does not specifically expressly discloses monitoring upon satisfaction of a first impedance criterion, transitioning the electrical stimulation device from the first impedance monitoring state to the stimulation regime. It is additionally noted that, in 
Horst teaches it is known to provide electrical stimulation to a user (e.g. first paragraph in Description "The invention relates to a TENS or EMS device for transcutaneous electrical nerve stimulation or electrical muscle stimulation, comprising an electronic control and an electrical pulse generator to which at least two pairs of electrodes are connected via two cables each, which are spaced apart on the skin of a Humans or other living things is attachable") with an electrical stimulation device (e.g. electric surge generator 2, cables 3, electrodes 4) in communication with a controller (e.g. controller 1), with the method comprising:
upon activation of the electrical stimulation device, transitioning the electrical stimulation device from a baseline state to a first impedance monitoring state (see in Description "All electrodes which are not permanently fixed in a specific position by a holding device embracing the body will gradually become loose, especially during muscle stimulation due to perspiration of the skin and / or the action of body hair, before they completely fall off. In this case, a "loose" seat, in which only a portion of the conductive surface is in contact with the skin, is very disadvantageous, because it can come between the skin-spaced, electrically conductive surface and the skin to rollovers, which are unpleasant shocks be felt. Against this background, the invention has the task of creating a device in electrostimulation devices, which checks the contact of the electrodes with the skin and warns in time of "loose" sitting electrodes and at least reduces the risk of such flashovers, ideally but even eliminated. As a solution, the invention presents that from the electrical pulse generator a measuring current is emitted, which flows over two cables and a pair of electrodes and the skin and which is measurable in the electronic control and from the measuring current in the electronic control, the electrical resistance can be derived consisting essentially of the contact resistance between the electrodes and the skin and the resistance reading being comparable to a reference value storable in the electronic control and as a result of the test Comparison result is perceptible by a reporting device by the user. An essential feature of the invention is thus the idea to use the contact resistance between skin and electrodes as a test criterion for a proper fit of the electrode on the skin"; "Such an examination may, for. B. be started automatically by the device at the beginning of each stimulation and the result can be signaled by a speaker or by a plain text display"; see Abstract "The electric surge generator measures signal current flowing through cables and pair of electrodes. The electronic controller derives contact resistance between 
during the first impedance monitoring state, determining a first impedance value of the electrical stimulation device (see Abstract "The electric surge generator measures signal current flowing through cables and pair of electrodes. The electronic controller derives contact resistance between electrodes and skin based on signal current. The signaling equipment (6) compares measured value for resistor with reference value."; see in Description "As a solution, the invention presents that from the electrical pulse generator a measuring current is abgebar, which flows over two cables and a pair of electrodes and the skin and which is measurable in the electronic control and from the measuring current in the electronic control, the electrical resistance can be derived consisting essentially of the contact resistance between the electrodes and the skin and the resistance reading being comparable to a reference value storable in the electronic control and as a result of the test Comparison result is perceptible by a reporting device by the user.");
in an event that the first impedance value does not satisfy a first impedance criterion, guiding, with the controller, a modification of a set of electrodes of the electrical stimulation device at the head region of the user until the first impedance criterion is satisfied, wherein guiding, with the controller, the modification of the electrical stimulation device at the head region of the user comprises visually guiding the user, with a display of the controller (it should be noted that the claim language only recites guiding a modification of a set of electrodes and the modification comprising visually guiding a user, the claim does not detail what 
upon satisfaction of the first impedance criterion, transitioning the electrical stimulation device from the first impedance monitoring state to a stimulation regime, wherein the stimulation regime provides an electrical stimulation session, according to a set of waveform features, to the user (see Description "A green LED indicates that a test has taken place and that the value determined for the contact resistance is still below the reference value"; Such an examination may, for. B. be started automatically by the device at the beginning of each stimulation and the result can be signaled by a speaker or by a plain text display with the message "electrode seat in order"; "As a further refinement of the device, it makes sense to prevent this shutdown as possible by already warning the user before reaching the threshold value, so it is informed that the actual contact resistance is already significantly different from the initial value, but not yet the reference value has exceeded, but has risen only in the vicinity. For this purpose, the user a warning message such. For example: "Check electrodes!" But the stimulation will continue anyway."; "A measuring current flows internally in the controller 1 is compared with a reference value stored there. If, as a result of the test, the contact resistance is less than the reference value, the green LED lights up, indicating that a check has taken place and that the result is positive, ie the contact resistance between the electrode 4 and skin 5 is below the respective upper limit."; one skilled in the art would understand that device of Horst would transition from the first impedance monitoring state to a stimulation regime upon satisfaction of the first impedance criterion at least because Horst is clear that stimulation is only stopped when the result is negative and further operation of stimulation no longer makes sense).
Horst teaches that such an impedance criterion monitoring and comparison feature checks for proper fit/contact of the electrode on the skin and warns in time of "loose" sitting electrodes and at least reduces the risk of flashovers or unpleasant 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the method for providing electrical stimulation to a user of Wong to include upon satisfaction of a first impedance criterion, transitioning the electrical stimulation device from the first impedance monitoring state to the stimulation regime, and assuming in arguendo that such were to be required, to include in an event that the first impedance value does not satisfy a first impedance criterion, guiding, with the controller, a modification of a set of electrodes of the electrical stimulation device at the head region of the user until the first impedance criterion is satisfied, wherein guiding, with the controller, the modification of the electrical stimulation device at the head region of the user comprises visually guiding the user, with a display of the controller, in order to check for proper fit/contact of the electrode on the skin and warn in time of "loose" sitting electrodes and at least reduce the risk of flashovers or unpleasant shocks being felt by the user, as taught by Horst.
claim 2, Wongsarnpigood discloses that the device is mounted on the head. Therefore, the combination of Wongsarnpigood and Horst would necessarily teach guiding an adjustment of at least one of a set of electrodes of the electrical stimulation device in a direction tangential to a scalp surface of the head region using the guiding technique described above in claim 1.
Regarding claim 3, neither Wongsarnpigood nor Horst specifically disclose executing the application on a mobile device.  However, mobile devices are well known in the art to operate as controllers.  Therefore it would have been obvious to one having ordinary skill in the art to modify the controller as taught by Wongsarnpigood in view of Horst with a mobile device comprising a controller since such a modification would provide the predictable results of allowing the user to guide an adjustment using existing hardware.
Regarding claim 4, Wongsarnpigood teaches the invention as previously recited, but fails to teach displaying a representation of a set of electrodes.  Horst teaches it known to display a representation of a set of electrodes (e.g. Fig. 1).  It would have been obvious to modify the display as taught by Wongsarnpigood with the display as taught by Horst, since such a modification would provide the predictable results of better displaying to the user the location of the electrodes.
Regarding claim 5, neither Wongsarnpigood nor Horst specifically disclose reversibly coupled electrodes.  However, reversibly coupled electrodes are well known in the art.  Therefore it would have been obvious to one having ordinary skill in the art to modify the controller as taught by Wongsarnpigood in view of Horst with a mobile device 
Regarding claims 6 and 15, Wongsarnpigood fails to teach a notification.  Horst teaches it is known to notify the user to deliver a solution (e.g. paragraph 29; “Check electrodes!”).  It would have been obvious to one having ordinary skill in the art to modify the invention as taught by Wongsarnpigood with the notification as taught by Horst, since such a modification would provide the predictable results of assisting a physician in treating a patient.
Regarding claims 7, 8, 19, and 20, neither Wongsarnpigood nor Horst specifically disclose producing biphasic current pulses.  However, this specific electrical stimulation is well known in the art.  Therefore it would have been obvious to one having ordinary skill in the art to modify the controller as taught by Wongsarnpigood in view of Horst with a stimulation regime comprising biphasic current pulses since such a modification would provide the predictable results of effectively treating the patient.  It is also reminded that finding the workable conditions requires only routine skill in the art.
	Regarding claims 9 – 12 and 16 - 18, the claim language is drawn to contingent language similar to claim 1.  It is reminded that because the BRI of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.
 criterion is satisfied, wherein guiding, with the controller, the modification of the electrical stimulation device at the head region of the user comprises visually guiding the user with a display of the controller; and " upon satisfaction of the first impedance criterion, transitioning the electrical stimulation device from the first impedance monitoring state to a stimulation regime, wherein the stimulation regime provides an electrical stimulation session, according to a set of waveform features, to the user, wherein transitioning the electrical stimulation device to the stimulation regime comprises ramping up the stimulation regime.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792